CLD-282                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 12-2824
                                      ___________

                                 LAWRENCE COLON,
                                               Appellant

                                            v.

                LT. T. FRONTINO; FEDERAL BUREAU OF PRISONS
                      ____________________________________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                             (D.C. Civil No. 12-cv-00834)
                     District Judge: Honorable A. Richard Caputo
                     ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  September 13, 2012
             Before: RENDELL, HARDIMAN and COWEN, Circuit Judges

                            (Opinion filed: October 17, 2012)
                                        _________

                                       OPINION
                                       _________

PER CURIAM

       Pro se Appellant Lawrence Colon, a federal inmate, appeals the District Court’s

order dismissing his civil rights suit seeking damages and injunctive relief under Bivens

v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971).

For the reasons that follow, we will summarily affirm.
       In his Bivens action, Colon alleged that Appellee Frontino, an official at the

United States Penitentiary-Allenwood, assaulted him in violation of his Eighth

Amendment rights. The Magistrate Judge issued a report and recommendation indicating

that the action should be dismissed because Colon had not exhausted his administrative

remedies. In an order entered June 11, 2012, the District Court adopted the report and

recommendation, and dismissed the action without prejudice. Colon timely appealed.

       We exercise plenary review over the District Court’s dismissal of the complaint

for failure to exhaust administrative remedies. See Jenkins v. Morton, 148 F.3d 257, 259

(3d Cir. 1998). We may summarily affirm the decision of the District Court if no

substantial question is presented on appeal. 3d Cir. LAR 27.4 and I.O.P. 10.6.

       The Prison Litigation Reform Act (“PLRA”) prohibits an inmate from bringing a

civil rights suit alleging specific acts of unconstitutional conduct by prison officials “until

such administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). The

PLRA’s exhaustion requirement applies to federal prisoners, like Colon, seeking relief

through a Bivens action. Nyhius v. Reno, 204 F.3d 65, 69 (3d Cir. 2000). Colon

conceded in his complaint that, although he had commenced the inmate grievance

process, it had not yet been completed. Therefore, the District Court properly dismissed

the complaint for failure to exhaust administrative remedies.

       Accordingly, because we conclude that this appeal presents no substantial

question, we will summarily affirm the judgment of the District Court.


                                               2